Citation Nr: 1044819	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for radiculopathy, bilateral 
upper extremities, status post-cervical nerve blocks and 
radiofrequency ablation of cervical nerve endings. 

2. Entitlement to an increased initial evaluation for 
degenerative disc disease of the cervical spine with cervicalgia 
and myofascial pain syndrome (also claimed as pain and limitation 
of motion of the neck) greater than 10 percent. 

3. Entitlement to an increased initial evaluation for muscle 
tension headaches greater than 10 percent prior to June 18, 2008 
and greater than 30 percent beginning June 18, 2008. 

4. Entitlement to an increased initial evaluation for carpal 
tunnel syndrome, right (dominant) upper extremity greater than 10 
percent prior to February 5, 2010 and greater than 30 percent 
beginning February 5, 2010. 

5. Entitlement to an increased initial evaluation for carpal 
tunnel syndrome, left upper extremity greater than 10 percent. 

6. Entitlement to an increased initial evaluation for irritable 
bowel/colon syndrome, and residuals of gallbladder removal, 
greater than 10 percent. 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1991 to November 
2005. 

This matter comes before the Board of Veterans' Apeals (Board) on 
appeal from a February 2007 rating decision by the Reno, Nevada, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which granted service connection for degenerative 
disc disease of the cervical spine with cervicalgia and 
myofascial pain syndrome (also claimed as pain and limitation of 
motion of the neck) with an evaluation of 10 percent; for muscle 
tension headaches with an evaluation of 10 percent; for carpal 
tunnel syndrome, right upper extremity with an evaluation of 10 
percent; for carpal tunnel syndrome, left upper extremity with an 
evaluation of 10 percent; and for irritable bowel/colon syndrome 
with an evaluation of 10 percent.  The rating decision also 
denied service connection for radiculopathy, bilateral upper 
extremities, status post-cervical nerve blocks and radiofrequency 
ablation of cervical nerve endings.

An April 2010 rating decision increased the evaluation for muscle 
tension headaches to 30 percent on June 18, 2008, and increased 
the evaluation for carpal tunnel syndrome, right upper extremity 
to 30 percent on February 5, 2010.  The increased evaluations do 
not constitute full grants of all benefits possible, and the 
Veteran has not withdrawn his claims, therefore the issues 
concerning entitlement to increased evaluations remain pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of increased evaluations for dysthymia and 
lumbar spine have been raised by the record but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them and they are referred to the AOJ for appropriate 
action.  

The issues of an increased initial evaluation for carpal tunnel 
syndrome, right (dominant) upper extremity greater than 10 
percent prior to February 5, 2010 and greater than 30 percent 
beginning February 5, 2010 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
the Veteran has a current disability of radiculopathy of the 
upper extremities related to any disease or injury in service.

2. Throughout the appeal period, the service connected 
degenerative disc disease of the cervical spine has been 
manifested by forward flexion of  40 degrees of the cervical 
spine at the most impaired with no findings of abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

3. Throughout the entire appeal period, the service connected 
muscle tension headaches have been manifested by very frequent 
and completely prostrating, prolonged attacks. 

4. Throughout the entire appeal period, the service connected 
carpal tunnel syndrome, left upper extremity, has been manifested 
by moderate incomplete paralysis

5. Throughout the entire appeal period, the service connected 
irritable bowel/colon syndrome, and residuals of gallbladder 
removal, has been manifested by severe irritable colon syndrome, 
with alternating diarrhea and constipation, with more or less 
constant abdominal distress. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
radiculopathy, bilateral upper extremities, status post-cervical 
nerve blocks and radiofrequency ablation of cervical nerve 
endings have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2. The criteria for an evaluation greater than 10 percent for 
degenerative disc disease of the cervical spine with cervicalgia 
and myofascial pain syndrome (also claimed as pain and limitation 
of motion of the neck), have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2010).

3.  The criteria for the assignment of an initial evaluation of 
50 percent for muscle tension headaches for the entire time 
period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2010).

4. The criteria for the assignment of an initial evaluation of 20 
percent for the service-connected carpal tunnel syndrome (CTS), 
left upper extremity have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 
8515 (2010).

5. The criteria for the assignment of an initial evaluation of 30 
percent for irritable bowel/colon syndrome, and residuals of 
gallbladder removal has been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.114 Diagnostic Code 7319 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The increased initial evaluations on appeal involve 
"downstream" issues, as the initial claims for service 
connection were granted in the February 2007 rating decision 
appealed, and the current appeals arises from the Veteran's 
disagreement with the evaluations originally and subsequently 
assigned. 

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's 
claim for increased initial evaluations was appealed directly 
from the initial evaluations assigned, no further action under 
the section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The RO provided the Veteran pre-adjudication notice by letter 
dated March 2006.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran physical examinations.  The examinations 
were adequate, as the examiner was able to review the claims file 
and made all required findings to permit application of the 
rating schedule.  The Veteran was afforded the opportunity to 
give testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

In service, radiofrequency ablation of C3-6 was done with 
complete relief of numbness/burning sensation in the right arm 
but residual tingling paresthesias. 

The Veteran contends that he currently has radiculopathy in his 
bilateral upper extremities.   However at the November 2006 VA 
examination the Veteran reported that after the radiofrequency 
ablation, the burning and shooting pain down his right arm 
disappeared.  He also reported experiencing no further burning or 
shooting pain on the right arm.  In March 2010 an 
electromyography of the upper extremities was conducted.  No 
definitive electrodiagnostic evidence was seen to confirm a 
cervical radiculopathy on either side.  But it was noted that 
electrodiagnostic studies cannot rule out a radiculopathy, 
especially if the symptoms are mainly sensory.  

While the Veteran is seeking service connection for radiculopathy 
of his bilateral upper extremities he has not reported 
experiencing tingling radiating down his upper extremities after 
service.  The Veteran is competent to report his symptomatology; 
however he has only reported a history of symptoms during 
service, and has not stated that he is currently experiencing any 
symptoms.  Of note, the Veteran has been diagnosed with bilateral 
carpal tunnel associated with the tingling and numbness in his 
hands, for which he has been service-connected. 

In the absence of proof of present disability, there can be no 
valid claim of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In sum, the Veteran has not reported any symptoms of 
radiculopathy during the pendency of the claim; the VA examiner 
found that cervical radiculopathy had resolved; and the March 
2010 electromyography found no evidence of cervical 
radiculopathy.  As there is no evidence of radiculopathy 
associated with the bilateral upper extremities, service 
connection is not warranted. 

Increased Evaluations 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Cervical Spine

The Veteran contends he is entitled to an initial evaluation 
greater than 10 percent for degenerative disc disease of the 
cervical spine with cervicalgia and myofascial pain syndrome 
(also claimed as pain and limitation of motion of the neck).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative disc disease of 
the cervical spine (Diagnostic Code 5242), are to be rated 
pursuant to the General Rating Formula for Diseases and Injuries 
of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the 
Spine, as it applies to the cervical spine, a 10 percent rating 
is assigned when forward flexion of the cervical spine is greater 
than 30 degrees but not greater than 40 degrees; or, the combined 
range of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities. 

Degenerative arthritis of the spine (Diagnostic Code 5242) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher rating 
when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 
percent rating is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months.  A 60 
percent rating is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5242, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.

At the November 2006 VA examination the Veteran was found to have 
mild tenderness on both sides of his neck, his neck was in a 
normal position with no abnormal curvatures of the spine.  
Forward flexion was zero to 40 degrees, extension zero to 45 
degrees, left lateral flexion zero to 25 degrees with pain at 25 
degrees, right lateral flexion zero to 20 degrees with pain at 20 
degrees and left lateral rotation zero to 60.  The November 2006 
cervical spine x-ray taken in conjunction with the examination 
diagnosed minimal degenerative disc disease and osteoarthritis.  
Also noted was a loss of the normal cervical lordosis, no 
fracture, no narrowing of the neuro foramina, and minimal disc 
space narrowing. 

An April 2010 VA examination measured the Veteran's cervical 
range of motion. 
Flexion was zero to 45 degrees, extension zero to 38 degrees, 
left lateral flexion zero to 38 degrees, left lateral rotation 
zero to 64 degrees, right lateral flexion zero to 40 degrees, and 
right lateral rotation zero to 70 degrees.  There was objective 
evidence of pain following repetitive motion however there were 
no additional limitations on the range of motion after 
repetition.  The x-ray of the cervical spine was unremarkable.  
The examiner found no reverse lordosis, no scoliosis, no kyphosis 
and no cervical ankylosis.  There was no abnormal gait or 
abnormal spinal contour.  In response to incapacitating episodes, 
the Veteran reported not being able to work for the past month 
due to health issues including neck pain however the examiner 
found there were no incapacitating episodes due to intervetebral 
disc syndrome.  The Veteran reported missing 12 weeks of work in 
the last 12 months, half of which was due to his cervical 
disability. 

The Veteran's service connected degenerative disc disease of the 
cervical spine is evaluated as 10 percent disabling.  The medical 
evidence shows the Veteran's forward flexion of the cervical 
spine to be 40 degrees at the most impaired.  Additionally the 
medical evidence found the Veteran to have normal posture and 
gait with no scoliosis, reversed lordosis, abnormal kyphosis or 
ankylosis of the cervical spine.  As such a 20 percent or higher 
evaluation is not warranted for degenerative disc disease of the 
cervical spine

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain in the cervical spine, affecting his ability 
to do physical activities.  Any functional impairment in the 
cervical spine, however, already has been considered by the 10 
percent rating assigned.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1. 

As a compensable evaluation for limitation of motion has been 
assigned under Diagnostic Code 5242, consideration of an 
evaluation under Diagnostic Code 5003 is not for application. 38 
C.F.R. § 4.71a. 

The level of impairment in the cervical spine has been relatively 
stable throughout the appeals period, or at least has never been 
worse than reflected by the ratings assigned.  Therefore, an 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased evaluation for 
degenerative disc disease of the cervical spine greater than 10 
percent is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

Muscle Tension Headaches 

The Veteran contends he is entitled to a higher initial 
evaluation for muscle tension headaches.  The current evaluations 
for headaches are 10 percent prior to June 18, 2008 and 30 
percent beginning June 18, 2008.

Headaches are evaluated under Diagnostic Code 8100 for migraine 
headaches.  Migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several months 
are rated 10 percent disabling.  Migraine headaches with 
characteristic prostrating attacks occurring on an average once a 
month over last several months are rated 30 percent disabling.  
Migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

At the November 2006 VA examination the Veteran reported that he 
began having daily severe headaches in 2002.  The Veteran treats 
his headaches by laying down, sleeping and by taking medication.  
The headaches last from a few hours to two days.  The medications 
help decrease the severity of the headache, but the Veteran still 
has them daily. 

VA treatment records note that the Veteran has frequently sought 
treatment for his headaches when they got worse. 

At the April 2010 VA examination the Veteran reported daily 
headaches which last 3 to 4 hours, and which are alleviated by 
going in a dark room and taking medicine.  The examiner noted 
significant effects on his occupation due to increased 
absenteeism, decreased concentration, poor social interactions, 
difficulty following instructions, lack of stamina, weakness or 
fatigue and pain.  The examiner also noted that when the Veteran 
has severe headaches his activities of daily living were 
moderately to severely affected.  

The Veteran reported daily severe headaches, which he sometimes 
works through after taking medication. The headaches last 3 to 4 
hours or up to two days.  The Veteran experiences headaches which 
are very frequent and completely prostrating, as they require him 
to sit in the dark or sleep through them.  They are prolonged 
attacks as they last three or more hours, and productive of 
severe economic inadaptability due to the affect on the Veteran's 
employment. 

Based on these findings, the Board finds that the evidence of 
record substantiates a 50 percent disability for the entire time 
period on appeal.  The totality of the record reflects that the 
Veteran's headaches have remained fairly consistent since the 
grant of service connection, although the Veteran has undergone 
some periods where there is an increase in severity of the 
symptoms.  Overall, the symptoms since the date of the claim more 
nearly approximate the criteria for the assignment of a 50 
percent rating, the highest evaluation under Diagnostic Code 
8100, and an application of staged ratings is inapplicable.  See 
Hart.

An initial evaluation of 50 percent for muscle tension headaches 
during the entire time period on appeal is warranted.   

Carpal tunnel, left upper extremity  

The Veteran contends he is entitled to an increased initial 
evaluation for carpal tunnel syndrome, left upper extremity; his 
minor side.

Carpal tunnel syndrome is evaluated under Diagnostic Code 8515 
for paralysis of the median nerve.  It provides that mild 
incomplete paralysis is rated 10 percent disabling on the major 
side and 10 percent on the minor side; moderate incomplete 
paralysis is rated 30 percent disabling on the major side and 20 
percent on the minor side; and severe incomplete paralysis is 
rated 50 percent disabling on the major side and 40 percent on 
the minor side.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances, is rated 70 percent disabling on 
the major side and 60 percent on the minor side.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

At the November 2006 VA examination the Veteran reported numbness 
and tingling sensation on both of his hands which is triggered 
whenever he holds onto objects for a few minutes and which is 
relieved after releasing.  It also happens when he types on the 
computer and sometimes when there are no known triggers.  His 
hand feels tired and weak from the numbness.  The Veteran wears 
wrist splints which help decrease the degree of numbness and 
tingling.  He avoids typing on the computer; instead he uses 
voice recognition software to make documents.  The Veteran was 
diagnosed with bilateral carpal tunnel syndrome.  No additional 
examinations were conducted on the left wrist. 

At the April 2010 VA examination the Veteran reported 
intermittent peripheral nerve symptoms on the left side of 
stiffness, numbness and pain from the left wrist to hand.  A 
February 2010 electrodiagnostic studies and physical examination 
indicated a median neuropathy at the level of the wrists 
consistent with carpal tunnel syndrome of a mild to moderate 
degree on the left side. 

Providing the Veteran the benefit of the doubt, the Board finds 
he has moderate incomplete paralysis which is evaluated as 20 
percent on the minor side under Diagnostic Code 8515.  

At no time has his disability warranted a rating higher than the 
20 percent assigned; and application of staged ratings is 
inapplicable.  See Hart.

Irritable bowel/colon syndrome and residuals of gallbladder 
removal 

Diagnostic Code 7318 provides ratings for removal of gallbladder.  
Gallbladder removal that is nonsymptomatic is rated 
noncompensably (0 percent) disabling.  Gallbladder removal with 
mild symptoms is rated 10 percent disabling.  Gallbladder removal 
with severe symptoms is rated 30 percent disabling.  38 C.F.R. § 
4.114. 

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable 
colon syndrome, with disturbances of bowel function with 
occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable colon 
syndrome, with frequent episodes of bowel disturbance with 
abdominal distress, is rated 10 percent disabling.  Severe 
irritable colon syndrome, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal distress, 
is rated 30 percent disabling.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114. 

While in service the Veteran had his gallbladder removed and the 
pain associated with it went away.  

At the November 2006 VA examination the Veteran was diagnosed 
with irritable bowel syndrome, constipation predominate.  The 
Veteran reported a weight loss of 30 pounds and no episodes of 
nausea or vomiting.  He also reported being constipated for two 
days which happens twice a week.  The Veteran will have diarrhea 
for one to three days with three water stools a day, which 
happens three to four times a week.  He increased his fiber and 
fluid intake which seemed to help decrease his symptoms but it 
still persistent with no side effects from the fiber. 

VA treatment notes contain frequent complaints of and treatment 
for intestinal and abdominal symptoms. 

At the August 2010 VA examination the Veteran reported 
alternating symptoms of constipation and diarrhea since 2001 off 
and on.  He reported a history of daily nausea, weekly vomiting, 
and constant constipation.  The Veteran has episodes of diarrhea 
four to six times a day for four days, with more than 12 episodes 
a year.  He also reported an episode of diarrhea which lasted two 
months in 2010.  The Veteran reported moderate intestinal pain 
several times per week lasting one to two hours.  Upon 
examination the examiner noted generalized abdominal tenderness 
upon deep palpation.

The disability picture more nearly approximates the criteria 
required for the 30 percent evaluation as the Veteran has severe 
irritable colon syndrome, with alternating diarrhea and 
constipation, with more or less constant abdominal distress.  38 
C.F.R. § 4.114.   

Evaluation under Diagnostic Code 7318, will not be considered as 
the highest evaluation allowed is 30 percent, which is already 
assigned under Diagnostic Code 7319 and the two cannot be 
combined.  

At no time has his disability warranted a rating higher than the 
30 percent assigned; and application of staged ratings is 
inapplicable.  See Hart.

Extraschedular

The potential application of 38 C.F.R. § 3.321(b)(1) has been 
considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
degenerative disc disease of the cervical spine, muscle tension 
headaches, carpal tunnel syndrome, and irritable bowl/colon 
syndrome disabilities have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or have otherwise rendered impractical the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has impairment of his neck, head, hands, 
and digestive system which results in activity restrictions.  
However, the regular scheduler criteria contemplate the 
symptomatology shown in this case.  Thun v. Peake, 22 Vet. App. 
111 (2008).  In essence, the evidence does not demonstrate an 
exceptional or unusual disability picture which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Unemployability  

The Veteran has reported that his service connected disabilities 
interfere with his employment; however he has not claimed he is 
currently unemployable as a result of his multiple disabilities 
and there is no competent evidence that he is unemployable as a 
result of his disabilities.  Furthermore in his February 2010 
statement the Veteran clarified that he mentioned unemployability 
in reference to his former occupation as a pilot, which he can no 
longer perform, but he does not want to claim individual 
unemployability as he is currently working. 
 

ORDER

Entitlement to service connection for radiculopathy, bilateral 
upper extremities, status post-cervical nerve blocks and 
radiofrequency ablation of cervical nerve endings is denied.  

Entitlement to an initial evaluation for degenerative disc 
disease of the cervical spine with cervicalgia and myofascial 
pain syndrome (also claimed as pain and limitation of motion of 
the neck) greater than 10 percent is denied. 

Entitlement to an increased initial evaluation for muscle tension 
headaches of 50 percent for the entire time period on appeal is 
granted subject to the laws and regulations governing the award 
of monetary benefits. 

Entitlement to an increased initial evaluation for carpal tunnel 
syndrome, left upper extremity of 20 percent is granted subject 
to the laws and regulations governing the award of monetary 
benefits. 

 Entitlement to an increased initial evaluation for irritable 
bowel/colon syndrome, and residuals of gallbladder removal of 30 
percent is granted subject to the laws and regulations governing 
the award of monetary benefits. 


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

At the April 2010 VA examination the Veteran reported that he was 
having surgery on his right hand and arm for carpal tunnel 
syndrome in May 2010.  The treatment records indicate that the 
Veteran did, in fact, have right hand surgery.  As the Veteran's 
current carpal tunnel syndrome, right upper extremity disability 
picture is unclear an additional VA examination is needed.  38 
C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center in Las Vegas and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or the 
record. 

2.  Schedule the Veteran for VA examination 
to determine the current level of the 
Veteran's carpal tunnel syndrome, right upper 
extremity.  The examiner must review the 
claims file and provide all test results 
necessary to determine the current disability 
level of the carpal tunnel syndrome, right 
upper extremity.

3. Ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  Then, 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an 
appropriate SSOC and provide the Veteran and 
his representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


